Kane, J. (concurring).
I agree with the legal conclusion of the majority that Special Term, in the exercise of its discretion, may award reasonable attorneys’ fees in this matter (US Code, tit 42, § 1988). However, the majority does not address an important subsidiary question: “To whom should the payment be made?” If the actual payment requires nothing more than a shift of public funds from one agency to another, so be it. But, if the payment is made to or ultimately received by petitioner, the award would, in my view, represent an unwarranted gift of taxpayers’ funds. There is authority for the proposition that, when attorneys’ fees are awarded, the moneys belong to the client even though they are disbursed to the attorney (see Baker v Baker, 17 AD2d 924). However, if that rule should prevail in this instance, a gross injustice would result for the petitioner has not incurred any liability for legal expenses. Accordingly, in remitting the matter to Special Term, we *38should make it plain that the ultimate award cannot be shared by petitioner and must remain with the agency which furnished legal assistance to him.
DISCUSSION